On Remand from the Alabama Supreme Court

MURDOCK, Judge.
This court affirmed the trial court’s judgment, without an opinion. Phenix Rental Center v. Batiz (No. 2000846, June 28, 2002) 863 So.2d 1162 (Ala.Civ.App.2002) (table). This court’s judgment has been reversed and the cause remanded by the Supreme Court of Alabama. Ex parte Phenix Rental Center, 873 So.2d 226 (Ala.2003). In compliance with the Supreme Court’s opinion, the judgment of the trial court is hereby reversed, and the cause is remanded for further proceedings consistent with the Supreme Court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, P.J., and CRAWLEY, THOMPSON, and PITTMAN, JJ., concur.